*341ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 29th day of January, 1992.
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for further consideration in light of Harris v. State, 324 Md. 490, 597 A.2d 956 (1991). Costs in this Court and in the Court of Special Appeals to be paid by Anne Arundel County.